          Case 5:21-cv-00798-JD Document 8 Filed 09/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

BRIAN ZALEWSKI,                           )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )   Case No. CIV-21-00798-JD
                                          )
THE CITY OF CHICKASHA,                    )
Oklahoma, a municipal corporation,        )
                                          )
              Defendant.                  )

                                         ORDER

       Before the Court is Defendant City of Chickasha’s 12(b)(6) Partial Motion to

Dismiss (“Motion”). [Doc. No. 3]. The Motion challenges Plaintiff Brian Zalewski’s

Burk tort claim alleged in his original Complaint [Doc. No. 1-2]. Plaintiff responded that

“based on Defendant’s representation that [he] is not an at-will employee, [he] agrees that

he cannot assert a Burk tort action.” [Doc. No. 6].

       Plaintiff thereafter timely filed an Amended Complaint under Federal Rule of

Civil Procedure 15(a)(1)(B) eliminating the contested claim. [See Doc. No. 7]. Plaintiff’s

Amended Complaint “supersedes the original and renders it of no legal effect.” Davis v.

TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991); see Predator Int’l, Inc. v. Gamo

Outdoor USA, Inc., 793 F.3d 1177, 1180–81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d

1244, 1254 (10th Cir. 2007). Thus, the Motion is moot.

       IT IS THEREFORE ORDERED that Defendant’s Partial Motion to Dismiss [Doc.

No. 3] is DENIED AS MOOT and without prejudice. Defendant’s response to the

Amended Complaint is due within the time frame under Rule 15.
   Case 5:21-cv-00798-JD Document 8 Filed 09/21/21 Page 2 of 2




IT IS SO ORDERED this 21st day of September 2021.




                                 2
